UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7656



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DARRYL GLEN RILEY, a/k/a Kendu,

                                           Defendant -   Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-98-101)


Submitted:   June 10, 2005                 Decided:   June 28, 2005


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elaine Metlin, Laura H. Hamilton, Bernard F. Sheehan, Charles E.
Luftig, DICKSTEIN SHAPIRO MORIN & OSHINSKY LLP, Washington, D.C.,
for Appellant. Paul J. McNulty, United States Attorney, Michael J.
Elston, Brian L. Whisler, Assistant United States Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Darryl Glen Riley seeks to appeal the district court’s

orders denying relief on his motion filed under 28 U.S.C. § 2255

(2000) and his motion to reconsider.           In these motions, Riley

attacked his life sentence pursuant to a jury conviction for

conspiracy to distribute powder and crack cocaine (count one).1

Riley raised six claims of ineffective assistance in the district

court, each of which was denied.        On appeal, he raises three of

those claims, alleging counsel was ineffective because: Ground

Three, counsel failed to object to the admission of a gun admitted

at trial; Ground Five, counsel failed to object to a sentencing

enhancement for a leadership role in the offense; and, Ground Six,

counsel failed to argue that his sentence was erroneous under

Apprendi v. New Jersey, 530 U.S. 466 (2000).        The district court

denied relief on all the claims, dismissed Riley’s § 2255 motion,

and denied his motion to reconsider.         Thereafter, however, the

district court granted Riley a certificate of appealability on

Ground Six.

          We   previously   denied   Riley’s    motion   to   expand   the

certificate of appealability to include Grounds Three and Five, but




     1
      This court previously affirmed Riley’s conviction for count
one, but remanded for resentencing. See United States v. Riley,
Nos. 01-4106, 01-4150, 01-4204, 2001 WL 1261926 (4th Cir. Oct. 22,
2001) (unpublished).

                                - 2 -
we   appointed       counsel     to   represent   Riley   on   appeal   from    the

dismissal of Ground Six.2

       Citing Blakely v. Washington, 124 S. Ct. 2531 (2004), Riley

argues that the lawyer who represented him at resentencing rendered

ineffective assistance by failing to adequately argue that Apprendi

prohibited the judge from basing his sentence on facts not found by

the jury.         To prevail on a claim of ineffective assistance, Riley

must       show   (1)   “that    counsel’s   representation     fell    below    an

objective standard of reasonableness,” Strickland v. Washington,

466 U.S. 668, 688 (1984), and (2) “that there is a reasonable

probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different,” id. at 694.

Even if in the wake of Apprendi it would have been objectively

unreasonable for counsel to fail to object to judicial fact-finding

at sentencing, Riley cannot prevail on his ineffective assistance

claim because his counsel did argue that all facts relevant to his

sentence should have been proven to the jury beyond a reasonable

doubt rather than found by a preponderance of the evidence by the

judge.       J.A. 157-59.       Accordingly, we affirm the denial of relief

on Ground Six.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                                        AFFIRMED



       2
      We express our thanks to Riley’s                appointed    counsel      who
submitted excellent briefs on appeal.